DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-6, drawn to a method for detecting a long, non-coding GAS8-AS1 gene or mRNA in a subject (e.g., for diagnosing papillary thyroid carcinoma), classified in C12Q 1/6886.
II. 	Claim 7, drawn to a method for treating a subject with papillary thyroid carcinoma that comprises administering a particular nucleic acid as a therapeutic agent, classified in A61K 31/7084.

3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to different goals and recite fundamentally different steps since the method of Group I comprises detecting a particular nucleic acid (e.g., for papillary thyroid carcinoma diagnosis), whereas the method of Group II comprises treating papillary thyroid carcinoma by administration of a particular nucleic . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply. First, the two inventions have a different status in the art as evidenced by their different classification. Second, the two inventions require a different search strategy, and prior art applicable to one invention may not apply to the other invention. More specifically, the methods of Group I require search terms directed to the use of particular primers for detection of a portion of SEQ ID NO: 1, whereas the methods of Group II require search terms directed to the use of a nucleic acid represented by SEQ ID NO: 1 for treatment. It is not clear that the treatment method would be an obvious variant of the diagnostic/detection method. Further, the different inventions are likely to raise different issues under 35 U.S.C. 101 and 35 U.S.C. 112. Thus, examination of both inventions together would be unduly burdensome.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637